Per Curiam :
There is but a single assignment of error in this case, and that is to the charge of the court. It appears that the jury viewed the premises in dispute, and were subsequently instructed by the court that they could not “ render a verdict upon their own judgment from that view,” but that “ after you have weighed all the evidence, aided by your own view of the premises, you are to give the plaintiff just, full, and fair compensation for the lands this railroad company has taken, and for the injury to the remaining ground if you find it injured.” The learned judge further said: “ You are only permitted to view the land, that you may the better understand the testimony. The value of the land you are to ascertain from the witnesses.”
We see no error in this. The jurors were sworn to render a true verdict according to the evidence. It was never intended that the view of the jury should be substituted for the evidence, and that they should make up their verdict from the view in disregard thereof. The object of the view is, as was correctly said by the learned judge, to enable them the better to understand the testimony; to weigh conflicting testimony, and, thus aided, to arrive at a sound and just conclusion. Controlled by these principles, the view of a jury may often be of great service in such cases.
Judgment affirmed.